                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:18-CR-329-D



  UNITED STATES OF AMERICA

      v.                                                           ORDER TO SEAL

  JANICE MARIE WHITFIELD



       On motion of the Defendant, Janice Marie Whitfield, and for good cause shown, it is ·

hereby ORDERED that the [DE 25] be sealed until further notice by this Court.

       IT IS SO ORDER.

       This _l__ day of January, 2019.




                                    United States District Judge
